DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 11 October 2022. Claims 16, 19-21 and 24-25 are pending in the application; claims 16, 19, 21 and 24 are amended; and claims 1-15, 17-18 and 22-23 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermani et al. (US 2014/0307650 A1).

Regarding claim 16, Vermani discloses a wireless communication terminal, the terminal comprising: 
a transceiver1 (Fig. 11, 214, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0094] “The wireless device 202 may also include a housing 208 that may include a transmitter 210 and a receiver 212 to allow transmission and reception of data between the wireless device 202 and a remote location. The transmitter 210 and receiver 212 may be combined into a transceiver 214”); and 
a processor, wherein the processor is configured to: (Fig. 11, 204, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0091]-[0093] “The processor 204 typically performs logical and arithmetic operations based on program instructions stored within the memory 206. The instructions in the memory 206 may be executable to implement the methods described herein”) 
receive a preamble of data packet through the transceiver( Fig. 5, [0087]-[0088] “the DL 108 communications which are HE packets 130 may contain information sufficient to inform HE STAs 160a, 106c, 106d which devices may receive information in the HE packet 130, as discussed above”), 
wherein the data packet is comprised of the preamble including channel allocation information and a data (Fig. 5, HE-SIG-1 and DATA; [0072] “The information necessary to establish an OFDMA multiple access communication may be placed in the HE-SIG fields 455, 457, and 459 in a variety of positions. In the example of FIG. 5, HE-SIG1 455 contains the tone allocation information for OFDMA operation. ), 
wherein the channel allocation information includes an index value among pre- configured index values, wherein each of a single index value among the pre-configured index values indicates a configuration and a size of at least one resource constituting of channel and a number of terminals allocated to the at least one resource (Fig. 6, [0073] “ 6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users. The bandwidth used to deliver the packet 130 may be allocated to STAs in multiples of some number of MHz. For example, the bandwidth may be allocated to STAs in multiples of B MHz. The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz…Each B MHz portion may be referred to as a sub-band.”; [0074] “The HE-SIG1 may further use 2 bits per user to indicate the number of sub-bands allocated to each STA. This may allow 0-3 sub-bands to be allocated to each user. The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet. This 6-bit G_ID may identify up to four STAs, in a particular order, in this example”; [0076] disclosing “Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.” Examiner sees the example presented with respect to Fig. 6 as disclosing “a configuration” of the channel allocation with “a size of at least one resource constituting of channel” corresponding to 40 MHz (i.e., the 40 MHz signal) and “a number of terminals allocated to the at least one resource” as the three terminals of user-1, user-2 and user-4), and 
wherein two or more resources of a plurality of resources have different sizes when the at least one resource is composed of the plurality of resources and the number of terminals is two or more ([0076] “In this example, the first two bits give the number of sub-bands for the first user identified by the G_ID. Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.” (Emphasis added). Examiner sees this specific example as disclosing “two or more resources of a plurality of resources have different sizes” (i.e., 15 MHz and 10 MHz are different sizes of a plurality of resources allocated as 15 MHz for the terminal of user-1, 15 MHz for the terminal of user-2 and 10 MHz for the terminal of user-4”), “when the at least one resource is composed of the plurality of resources” (i.e., the 40 MHz is composed of the 15 MHz for the terminal of user-1, 15 MHz for the terminal of user-2 and 10 MHz for the terminal of user-4”) “and the number of terminals is two or more” (i.e. three terminals in this specific example), and
receive, through the transceiver, the data of the data packet based on the index value ([0074] “The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet.”; [0077] “The training fields and data which is sent after the HE-SIG symbols is delivered by the AP according to the allocated tones to each STA.”).

Regarding claim 19, Vermani discloses the wireless communication terminal of claim 16,
wherein one or more predetermined bits of the channel allocation information indicates whether the data transmission is performed in units of the at least one resource less than a 20 MHz channel (Fig. 6, [0073] “6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users. The bandwidth used to deliver the packet 130 may be allocated to STAs in multiples of some number of MHz. For example, the bandwidth may be allocated to STAs in multiples of B MHz. The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz. The values of B may be provided by the two bit allocation granularity field of FIG. 6. For example, the HE-SIG 155 may contain one two-bit field, which allows for four possible values of B. In the specific example at [0073]-[0076] the granularity is 5 MHz with a total of 40 MHz; however, Vermani contemplates of allocation granularities than 5 MHz and explicitly discloses an allocation granularity comprising 1 MHz. Use of the 1 MHz granularity instead of the 5 MHz granularity in the specific example would result in “the at least one resource” being 8 MHz (i.e. 3 MHZ for terminals of each of user-1 and user-2 and 2 MHz for the terminal of user-4).

Regarding claim 20, Vermani discloses the wireless communication terminal of claim 16, wherein the preamble is received in units of a 20MHz channel (Fig. 1, [0062] disclosing use of 20 MHz channels and other sizes and combinations).

Regarding claims 21 and 24-25, the claims are directed towards the method performed by the wireless communication terminal of claims 16 and 18-20; therefore claims 21 and 23-25 are rejected on the grounds presented above for clams 16 and 18-20.

Response to Arguments
Claim Rejections - 35 USC § 102
Applicant's arguments filed 11 October 2022, hereafter “remarks”, have been fully considered but they are not persuasive.
Applicant argues the reference of record Vermani does not disclose the amended features. Examiner respectfully disagrees. Applicant has not provided any evidence as to what the features encompass and the arguments amount to a general allegation of patentability without evidence. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, and as indicated in the grounds of rejection above, the cited potions of Vermani appear to anticipate the amended features. Examiner sees the example presented with respect to Fig. 6 as disclosing “a configuration” of the channel allocation with “a size of at least one resource constituting of channel” corresponding to 40 MHz (i.e., the 40 MHz signal) and “a number of terminals allocated to the at least one resource” as the three terminals of user-1, user-2 and user-4, Further, examiner sees this specific example as disclosing “two or more resources of a plurality of resources have different sizes” (i.e., 15 MHz and 10 MHz are different sizes of a plurality of resources allocated as 15 MHz for the terminal of user-1, 15 MHz for the terminal of user-2 and 10 MHz for the terminal of user-4”), “when the at least one resource is composed of the plurality of resources” (i.e., the 40 MHz is composed of the 15 MHz for the terminal of user-1, 15 MHz for the terminal of user-2 and 10 MHz for the terminal of user-4”) “and the number of terminals is two or more” (i.e. three terminals in this specific example). (See Fig. 6, [0073]-[0076]). 
For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2016/0072654 A1) discloses features of High Efficiency Wireless Local Area Network packet structures related to the claims; Lee et al. (US 2017/0214561 A1) discloses techniques for High Efficiency Wireless Local Area Network resource allocation signaling related to the claims of the instant application. Tandra et al. (US 2015/0163028 A1) further discloses an index as claimed in Fig. 6 Per-User Tone allocation, [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461